     Case 4:19-cv-00290-RM-LAB Document 210 Filed 08/24/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Greg Moore; et al.,                      )    No. CV 19-0290 TUC RM (LAB)
 9                                            )
                Plaintiffs,                   )    ORDER
10                                            )
     vs.                                      )
11                                            )
                                              )
12   Sean Garnand; et al.,                    )
                                              )
13              Defendants.                   )
                                              )
14                                            )
15         Pending before the court is the plaintiffs’ motion to compel discovery filed on May
16   11, 2020. (Doc. 156) The defendants filed a response on May 21, 2020. (Doc. 165) The
17   plaintiffs filed a reply on May 28, 2020. (Doc. 172)
18         The plaintiffs in this action claim their constitutional rights were violated when the
19   defendants executed search warrants in connection with an arson investigation into the
20   destruction of the Forgeus Apartments on June 8, 2017. (Doc. 1) The plaintiffs bring this
21   action pursuant to 42 U.S.C. § 1983. (Doc. 1, p. 4) The first warrant, for DNA and other
22   personal effects, was executed on June 9, 2017. (Doc. 1, p. 8) The second warrant, for
23   financial documents, was executed on June 14, 2017. (Doc. 1, pp. 9-10) The defendants
24   apparently believe that the plaintiffs may be responsible for the fire that destroyed these
25   apartments. (Doc. 1) The investigation into the Forgeus fire is ongoing. In the pending
26   motion, the plaintiffs move for an order compelling the defendant Sean Garnand to answer
27   Interrogatories 20-25. (Doc. 156)
28
     Case 4:19-cv-00290-RM-LAB Document 210 Filed 08/24/20 Page 2 of 5



 1          Discussion
 2          Pursuant to Rule 37(a)(3)(B)(iii):
 3          A party seeking discovery may move for an order compelling an answer,
            designation, production, or inspection. This motion may be made if . . . a party
 4          fails to answer an interrogatory submitted under Rule 33 . . . .
 5   Fed.R.Civ.P. Rule 33 permits a party to serve written interrogatories. Fed.R.Civ.P. The
 6   interrogatories “may relate to any matter that may be inquired into under Rule 26(b).”
 7   Fed.R.Civ.P.33(a)(2).
 8          And, Rule 26(b)(1) permits discovery requests “regarding any nonprivileged matter
 9   that is relevant to any party’s claim or defense and proportional to the needs of the case,
10   considering the importance of the issues at stake in the action, the amount in controversy, the
11   parties’ relative access to relevant information, the parties’ resources, the importance of the
12   discovery in resolving the issues, and whether the burden or expense of the proposed
13   discovery outweighs its likely benefit.” Fed.R.Civ.P.
14
15          Interrogatory 20
16          This interrogatory states as follows: “With regard to any arson investigation done by
17   you that resulted in the filing of criminal charges, please: a. Identify the case name, docket
18   number [and] court; b. State whether you gave evidence before a grand jury from which an
19   indictment issued, and, if so, state the date(s) of your testimony in each case; c. State whether
20   you gave evidence in any hearing or trial of any case, identifying (1) which case, (2) the
21   nature of the hearing, i.e., motion to suppress, trial; (3) the date(s) of your testimony.” (Doc.
22   156-2, pp. 1-3)
23          The plaintiffs assert that these interrogatories are relevant because Detective Garnand
24   has put into issue his expertise to determine what constitutes probable cause in the first
25   instance. (Doc. 156, p. 5) They conclude that these interrogatories are relevant on the
26   judicial deception and First Amendment retaliation claims. (Doc. 156, p. 6) This argument
27   is somewhat difficult to follow.
28

                                                   -2-
     Case 4:19-cv-00290-RM-LAB Document 210 Filed 08/24/20 Page 3 of 5



 1          The plaintiffs seem to be arguing that if the search warrants are not supported by
 2   probable cause, then they will argue that Garnand knew they were not supported by probable
 3   cause and chose to file them anyway for some illegitimate purpose. And these interrogatories
 4   will help show that Garnand knew the warrants were not supported by probable cause
 5   because they will show that he knew what facts make up probable cause and what facts do
 6   not. The court is not convinced.
 7          Each arson investigation entails its own unique facts and circumstances. Discovery
 8   into the arson investigations that Garnand conducted in the past will shed little light on the
 9   arson investigation that Garnand conducted in the pending action. At best, the interrogatories
10   posed by the plaintiffs would reveal broad generalities such as: Garnand believes arsonist
11   sometimes burn buildings for financial gain or Garnand believes arsonists sometimes use
12   flammable materials to set their fires.
13          Moreover, Garnand does not keep records of his past investigations in a form that
14   would allow him to easily track which investigations resulted in prosecutions and which
15   prosecutions required him to give testimony. To properly respond to the plaintiffs’
16   interrogatories, he would have “to undertake a file-by-file review” of the “more than 500
17   arson investigations in which he has participated since joining TPD (the Tucson Police
18   Department) over 20 years ago,” which he estimates “would likely take hundreds of hours.”
19   (Doc. 165-2, p. 3)
20          The court concludes that “the burden or expense of the proposed discovery outweighs
21   its likely benefit.” Fed.R.Civ.P. 26(b)(1)
22
23          Interrogatory 21
24          This interrogatory asks the following: “State whether you have been disqualified from
25   giving evidence or opinions in any case, civil or criminal, a. Identify each case by name,
26   docket number and court, b. State the reason(s) you were disqualified from giving evidence
27   or opinions.” (Doc. 165-2, p. 4) Garnand answered this Interrogatory, “No.” Id. The
28   plaintiffs do not explain why this answer is unsatisfactory.

                                                  -3-
     Case 4:19-cv-00290-RM-LAB Document 210 Filed 08/24/20 Page 4 of 5



 1          Interrogatories 22, 23, 24, and 25
 2          Interrogatories 22 and 23 ask for the “text or publications upon which you rely in
 3   conducting arson investigations” and the “text or publications you consider authoritative in
 4   the investigation of arson.” (Doc. 156-2, pp. 4-7)
 5          Interrogatory 24 asks: “With regard to any opinions regarding the arson at 2427-2429
 6   N. Forgeus Avenue on June 8, 2017, that you have arrived at: a. State each opinion, b.
 7   Identify each document you reviewed in arriving at the opinions, c. Identify each person
 8   upon whose counsel you relied in forming each opinion.” (Doc. 156-2, pp. 9-11)
 9          Interrogatory 25 asks: “With regard to any opinions regarding the arson at 3954 E.
10   Blacklidge Drive1 Unit # 3 on March 30, 2011 that you have arrived at: a. State each
11   opinion, b. Identify each document you reviewed in arriving at the opinions, c. Identify each
12   person upon whose counsel you relied in forming each opinion.” (Doc. 156-2, pp.11-12)
13          These interrogatories ask for information that is subject to this court’s order issued on
14   December 13, 2019 staying discovery into the Tucson Police Department’s arson
15   investigation files for the Forgeus Apartments in accordance with the law enforcement
16   investigatory privilege See (Docs. 74, 113) The answers to these interrogatories are
17   privileged and not discoverable.
18   //
19   //
20   //
21
22          IT IS ORDERED that the plaintiffs’ motion to compel discovery filed on May 11,
23   2020 is DENIED. (Doc. 156)
24
25          DATED this 24th day of August, 2020.
26
            1
27             The defendants apparently believe that the fire that destroyed the Forgeus
     Apartments displayed similarities to the fire that destroyed an apartment on Blacklidge Drive
28   in 2011. (Doc. 1, p. 10)

                                                  -4-
     Case 4:19-cv-00290-RM-LAB Document 210 Filed 08/24/20 Page 5 of 5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -5-
